Citation Nr: 0534112	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, including schizophrenia and/or post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is not a veteran, and he has never served on 
active duty.  He was a member of the U.S. Naval Reserves from 
April 1967 to January 1969; and he apparently served on 
active duty for training while attending the U.S. Naval 
Submarine School at New London, Connecticut, from June 18 to 
August 25, 1967 (a two-week course from June 19-30, 1967, and 
then an eight-week course from July 3 to August 25, 1967); 
and also while assigned to the U.S.S. SABLEFISH (SS303) from 
August 25 to September 8, 1967.  The service department has 
verified that the appellant "had no active service or less 
than 90 consecutive days of active duty for training."  See 
Letters from the National Personnel Records Center dated 
January 25 and April 15, 2002, and addressed to the 
appellant.  As discussed below, it is necessary to verify the 
exact dates of the appellant's active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In September 2005, the appellant 
testified at the RO during a video conference held before the 
undersigned, who was in Washington, D.C.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 1968, the appellant was hospitalized at a 
Metropolitan State Hospital with a diagnosis of a 
schizophrenic reaction, chronic undifferentiated type.  
Verification of the exact dates of active duty for training 
is needed in this appeal in order to determine whether or not 
the presumptive provisions of 38 U.S.C.A. § 1112(a) are 
applicable.  Subsequent postservice psychiatric treatments at 
Bellevue Hospital in New York City, at Manhattan State 
Hospital, and at Northeastern Florida State Hospital in 
Rockledge, Florida, are not documented in the current record.  
These medical records are directly relevant to the present 
appeal.  

Social Security benefits were granted to the appellant in 
July 1995 based upon psychiatric diagnoses of a bipolar 
disorder, polysubstance abuse (alcohol, amphetamines, 
cocaine, heroin), and a depersonalization disorder.  A 
diagnosis of a drug-induced delusional disorder is also 
reflected by the medical evidence of record, and the 
appellant's current private psychiatrist has reported 
diagnoses of a schizoaffective disorder and PTSD.  Finally, 
an official VA psychiatric examination of the appellant in 
October 2002 (conducted without a review of most of the 
relevant medical records) resulted in a diagnosis of 
schizophrenia, undifferentiated type.  There appears to be a 
substantial question remaining in this appeal as to what is 
the appellant's correct current psychiatric diagnosis.  
Further clarification of this matter is needed.  


The appellant contends that he currently has PTSD as a result 
of repeated physical attacks on him while he was attending 
Submarine School.  He has described episodes of hazing by his 
classmates which he alleges occurred every night for three 
weeks and were witnessed by most of the individuals in his 
barracks.  The appellant admits that he never reported these 
incidents nor did he seek medical treatment for his injuries 
at the time.  In addition, he has not been able to provide 
any corroborating information, including specific information 
to enable the service department or the RO to verify that 
these attacks actually took place as he has described.  For 
example, repeated attempts to obtain a class roster have been 
unsuccessful.  Although the appellant and his representative 
have requested that VA assist them in verifying these claimed 
stressor events in service, they have pointed to no concrete 
action which VA could take in this regard.  However, the 
appellant has not been advised of the provisions of 38 C.F.R. 
§ 3.304(f)(3) pertaining to the type of evidence needed to 
support a PTSD claim based upon allegations of personal 
assault.  Further appellate review of this claim would not be 
appropriate until this violation of the appellant's due 
process rights can be corrected.  

The Board would also comment that a review of the appellant's 
medical records reveals that he has often reported similar 
unverified incidents throughout his life.  For example, the 
appellant reported to private mental health providers in 
April 1995 that he had suffered frequent physical abuse from 
his father and neighborhood children during his childhood.  
Similarly, in July 1995, the appellant told a private 
psychiatrist who examined him for the Social Security 
Administration that he had been beaten up by five men and 
left in a dumpster in June 1994.  These medical records also 
reveal that the appellant reportedly had attempted suicide on 
several occasions prior to his enlistment in the Reserves.  
It is significant, therefore, that the VA examiner in October 
2002 stated as his opinion that the appellant's schizophrenic 
condition was exacerbated by his military service.  
Unfortunately, this opinion was based solely upon the 
appellant's uncorroborated verbal history rather than upon a 
review of the relevant medical records, and it was also 
apparently formed without any knowledge of the fact that the 
appellant had no active service.  A current VA psychiatric 
examination of the appellant addressing all of the 
outstanding medical questions presented by this appeal would 
be most helpful to the Board in its appellate consideration 
of this claim.  

Accordingly, this appeal is remanded to the RO (via the AMC) 
in Washington, D.C. for the following further actions:  

1.  The AMC or the RO should request the 
service department to verify the exact 
dates of any active duty for training by 
the appellant during 1967 in order to 
determine if he had 90 or more days of 
active, continuous service at that time 
within the meaning of 38 C.F.R. 
§ 3.307(a)(1).  Written verification of 
the actual dates of the appellant's 
active duty for training in 1967 should 
be obtained from the service department 
and incorporated into the claims file.  

2.  The AMC or the RO should also issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  The appellant should also 
specifically be requested to provide 
copies of his postservice psychiatric 
treatment records at Bellevue Hospital in 
New York City, at Manhattan State 
Hospital, and at Northeastern Florida 
State Hospital in Rockledge, Florida.  At 
the same time, the AMC or the RO should 
notify the appellant of the provisions of 
38 C.F.R. § 3.304(f)(3) pertaining to the 
type of evidence needed to support a PTSD 
claim based upon allegations of personal 
assault.  

3.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant, including the 
postservice medical records set forth 
above.  

4.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

5.  Then, the appellant should be 
scheduled for a VA psychiatric 
examination (preferably by a 
psychiatrist) to determine the current 
psychiatric diagnosis(es) and its(their) 
relationship, if any, to the appellant's 
non-active-duty service.  Any indicated 
studies must be performed, and the claims 
file, including a copy of this remand, 
must be made available to and pertinent 
documents therein reviewed by the 
examiner.  The examination report should 
reflect that the claims file was 
reviewed.  The AMC or the RO should also 
inform the examiner of the identity of 
any and all in-service stressor events 
which are considered to be verified by 
the available evidence.  Based upon the 
interview with the appellant and 
especially upon a review of the relevant 
historical material in the claims file, 
the VA psychiatric examiner should 
determine the correct current psychiatric 
diagnosis(es); for each such current 
psychiatric diagnosis, the examiner 
should also state whether or not that 
disorder is etiologically related to 
service (and if PTSD is diagnosed, 
whether it is etiologically related to 
any verified event occurring in service) 
or was permanently worsened by any such 
verified in-service event.  The rationale 
for all opinions expressed should also be 
provided.  

6.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications.  As part of this action, 
the AMC or the RO should determine 
whether or not presumptive service 
connection pursuant to 38 U.S.C.A. 
§ 1112(a) and 38 C.F.R. §§ 3.307 and 
3.309 is warranted, fully stating the 
reasons and bases for this and all of its 
determinations with respect to the 
present claim.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

